In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated August 16, 2002, which, in effect, denied his motion to vacate and set aside the foreclosure sale.
Ordered that the order is affirmed, with costs.
The Supreme Court properly, in effect, denied the defendant’s motion to vacate and set aside the foreclosure sale. It is well settled that a foreclosure sale may be set aside when “ ‘fraud, collusion, mistake or misconduct casts suspicion on the fairness of the sale’ ” (Liberty Sav. Bank, FSB v Knab, 281 AD2d 602, 603 [2001], quoting Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 407 [1983]). The defendant failed to establish that the sale should be vacated and set aside.
The defendant’s remaining contentions either are unpreserved *384for appellate review or without merit. Santucci, J.E, S. Miller, Townes and Rivera, JJ., concur.